Name: Decision of the EEA Joint Committee No 168/1999 of 26 November 1999 amending Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: energy policy;  electrical and nuclear industries;  European construction;  European Union law;  construction and town planning
 Date Published: 2001-03-01

 Avis juridique important|21999D0168Decision of the EEA Joint Committee No 168/1999 of 26 November 1999 amending Annex IV (Energy) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0023 - 0024Decision of the EEA Joint CommitteeNo 168/1999of 26 November 1999amending Annex IV (Energy) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex IV to the Agreement was amended by Decision No 29/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Directive 96/92/EC of the European Parliament and of the Council of 19 December 1996 concerning common rules for the internal market in electricity(2) is to be incorporated into the Agreement.(3) The share of the national market, as referred to in Article 19(1) of Directive 96/92/EC, shall for the purposes of the Agreement be based on the calculation of the average Community share of electricity market opening,HAS DECIDED AS FOLLOWS:Article 1The following point shall be added after point 13 (Directive 96/57/EC of the European Parliament and of the Council) of Annex IV to the Agreement:"14. 396 L 0092: Directive 96/92/EC of the European Parliament and of the Council of 19 December 1996 concerning common rules for the internal market in electricity (OJ L 27, 30.1.1997, p. 20).The provisions of the Directive shall for the purposes of the present Agreement, be read with the following adaptations:(a) in Article 3(2), 'the relevant provisions of the Treaty, in particular Article 90' shall read 'the relevant provisions of the EEA Agreement, in particular Article 59';(b) in Article 3(3), 'Article 90 of the Treaty' shall read 'Article 59 of the EEA Agreement';(c) in Article 3(3), the words 'The interests of the Community' shall read 'The interests of the Contracting Parties';(d) in Article 7(2), the following shall be added at the end: ', as referred to in, and adapted for the purposes of, the EEA Agreement';(e) in Article 14(2), the following shall be added to the first sentence: ', as referred to in, and adapted for the purposes of, the EEA Agreement';(f) in Article 14(5), the phrase 'seventh Council Directive 83/349/EEC of 13 June 1983 based on Article 54(3)(g) of the Treaty on consolidated accounts' shall read 'seventh Council Directive 83/349/EEC of 13 June 1983 based in Article 54(3)(g) of the Treaty on consolidated accounts as referred to in, and adapted for the purposes of, the EEA Agreement';(g) the obligation on Member States laid down in Article 19(1) and (2) to report figures on electricity consumed by final consumers for the purpose of calculating the average Community share defining the degree of market opening, shall not apply to the EFTA States;(h) in Article 22, the words 'the provisions of the Treaty, and in particular Article 86 thereof' shall read 'the provisions of the EEA Agreement and in particular Article 54 thereof';(i) those EFTA States in which commitments and guarantees of operation given before the entry into force of Decision No 168/1999 of the EEA Joint Committee of 26 November 1999 may not be honoured on account of the provisions of that Decision, may apply for a transitional regime pursuant to Article 24(1) and (2). Applications of a transitional period must be notified to the EFTA Surveillance Authority no later than six months after the entry into force of Decision No 168/1999 of the EEA Joint Committee of 26 November 1999;(j) in Article 24(3), the following shall be added to the last sentence: ', Iceland and Liechtenstein';(k) in Article 27(2), the following shall be added at the end: 'Iceland and Liechtenstein may, due to the specific technical characteristics of their electricity system, have a additional period of two years after the entry into force of Decision No 168/1999 of the EEA Joint Committee of 26 November 1999 to apply the obligations ensuing from the Directive.'"Article 2The texts of Directive 96/92/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 266, 19.10.2000, p. 5.(2) OJ L 27, 30.1.1997, p. 20.